Citation Nr: 1211434	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  08-10 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the right leg, to include as secondary to the service-connected lumbar disk disease at L4-L5.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to January 1992, from June 1999 to August 1999, and from October 1999 to May 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  After the rating decision was released, the claims file was transferred to the RO in Montgomery, Alabama, as a result of the Veteran's relocation. 

The November 2006 rating decision denied the claims of entitlement to service connection for sleep apnea, peripheral neuropathy of the bilateral legs, and lumbar spine disorder.  The Veteran disagreed and perfected his appeal regarding these issues.  In April 2009 the RO granted service connection for obstructive sleep apnea and for lumbar disk disease at L4-L5.  The Veteran did not appeal either the initial disability rating or effective date assigned for the disabilities.  Additionally, in December 2011, the Appeals Management Center (AMC) granted service connection for peripheral neuropathy of the left leg.  The Veteran did not appeal either the initial disability rating or the effective date assigned.  Therefore, the sole remaining issue is as stated on the title page. 

In June 2010, the Veteran testified at the RO in Montgomery, Alabama, before a Veterans Law Judge of the Board, who has since retired from the Board.  A transcript of the hearing has been incorporated into the record. 

In August 2010, the Veteran's appeal was remanded to the RO via the AMC for further development.  The case is now returned to the Board for appellate disposition.
The issue of an increased evaluation for the service-connected residuals of the lumbar spine at L4-L5 has been raised by the record (see the June 2010 Board hearing transcript), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.  

In support of his claim, the Veteran testified at a Travel Board hearing before a Veterans Law Judge of the Board in June 2010.  A transcript of the hearing is currently of record.  The Veterans Law Judge who conducted the hearing has since retired.  In February 2012, the Board sent the Veteran a letter informing him of this and indicating he could have another hearing with the Veterans Law Judge who would now be deciding his appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. §§ 20.707, 20.717 (2011).  In February 2012, the Veteran responded that he does want another Board hearing before his claim is decided on the merits.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2011).  To date, the Veteran has not been scheduled for another Board hearing.  Therefore, a remand is required in order to afford the Veteran his clearly requested Travel Board hearing at the RO in Montgomery, Alabama.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in Montgomery, Alabama, before a Veterans Law Judge.  Provide the Veteran reasonable advance notice of the date, time, and location of the hearing.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


